Citation Nr: 1134619	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-25 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for service-connected scars, disfiguring, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to January 1948.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an increased rating for scars.  A notice of disagreement was filed in August 2006, a statement of the case was issued in July 2007, and a substantive appeal was received in August 2007.  The Veteran testified at a RO hearing in December 2009, and he testified at a Board hearing before the undersigned Veterans Law Judge in April 2011.  The transcripts are of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the Board hearing, the Veteran testified that he has been taking Tylox for 40 to 50 years, and he was prescribed a "nerve pill" which he seemed to indicate was for his symptomatology related to his scars.  He stated that he sought treatment with a doctor who retired, and had seen a new physician, Dr. Irving in Mobile, Alabama.  The record was left open for sixty (60) days to enable the Veteran to submit the treatment records; however, to date no records or any additional evidence has been received.  Thus, a remand is necessary to attempt to obtain the Veteran's records from Dr. Irving.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and request that he provide Dr. Irving's full name, address, and dates of treatment.

2.  Upon obtaining an appropriate release, the Veteran's treatment records should be requested from Dr. Irving.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  After completion of the above, the RO should readjudicate the Veteran's claim for an increased rating for scars.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



